—Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Rotker, J.), rendered October 5, 1994, convicting him of criminal sale of a controlled substance in the fifth degree, and (2) a judgment of the same court (Kohm, J.), rendered June 12, 1995, convicting him of criminal possession of a controlled substance in the seventh degree, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.